DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement


The information disclosure statements filed December 2, 2021, March 15. 2022 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and an initial copied is attached herewith.

Allowable Subject Matter
Claim 35 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The instant claim would be allowable over the prior art of record, because the prior art is silent to a method for producing bipolar plates using a device comprising a conveying device, a forming device and a joining device, wherein the conveying device transports substrate plates, automatically driven, in a transport direction first to the forming device and then to the joining device, wherein the forming device stamps structures into the substrate plates by means of at least one stamping die or at least one forming die and thereby forms a substrate plate into an anode plate or a cathode plate, and wherein the joining device joins an anode plate and a cathode plate to form a bipolar plate, and wherein the conveying device has a transport beam with at least one workpiece gripper for gripping substrate plates and/or anode plates and/or cathode plates, wherein the transport beam extends from the forming device to the joining device, and a conveying drive device is connected to the transport beam in order to move the workpiece gripper and/or the transport beam, automatically driven, in or against the transport direction, and to move the workpiece gripper and/or the transport beam, automatically driven, in a lifting direction and/or in a clamping direction.
	The prior art, such as Kurz U.S. Pub. 2004/0247927, teaches a device for producing metallic laminate strips that may be employed as bipolar plates [0013]. The device includes a conveying device (4; Fig. 1), a forming device (3; Fig. 1) and a joining device (7 & 8, Fig. 1). 

    PNG
    media_image1.png
    278
    512
    media_image1.png
    Greyscale

However, the reference does not teach or suggest producing bipolar plates using a device comprising a conveying device, a forming device and a joining device, wherein the conveying device transports substrate plates, automatically driven, in a transport direction first to the forming device and then to the joining device, wherein the forming device stamps structures into the substrate plates by means of at least one stamping die or at least one forming die and thereby forms a substrate plate into an anode plate or a cathode plate, and wherein the joining device joins an anode plate and a cathode plate to form a bipolar plate, and wherein the conveying device has a transport beam with at least one workpiece gripper for gripping substrate plates and/or anode plates and/or cathode plates, wherein the transport beam extends from the forming device to the joining device, and a conveying drive device is connected to the transport beam in order to move the workpiece gripper and/or the transport beam, automatically driven, in or against the transport direction, and to move the workpiece gripper and/or the transport beam, automatically driven, in a lifting direction and/or in a clamping direction.  Therefore, the instant claim is patentably distinct from the prior art of record. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 28-30 & 32-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Medina et al. GB 2511930A.
With respect to claim 28, Medina teaches a method for producing bipolar plates for fuel cells, wherein a bipolar plate is formed by joining an anode plate to a cathode plate (bipolar plate 10, comprises first plat 14 and second plate 18; Page 6, paragraph 6), and, before the joining, an anode plate and a cathode plate are formed from a substrate plate by forming or stamping structures, wherein a plate provided with a reactive coating and/or catalyst coating is used as substrate plate (metal plates 14 & 16 were coated with a corrosion resistance material before stamping; Page 6, paragraph 8)
With respect to claim 29, the forming and/or stamping of the substrate plates is carried out in a pressing device a rolling device (stamping is pressing; Page 6, paragraph 8).  
With respect to claim 30,  wherein, after the forming or stamping, an anode plate and a cathode plate are transported, automatically driven, to a joining device and there are joined to form a bipolar plate (roller printing may be employed to apply an adhesive to the metal plates 14 & 18; Page 9, paragraph 2).  
With respect to claim 32,  wherein, after the working step of forming or stamping, the anode plate and/or the cathode plate is not coated with a reactive coating or a catalyst coating (the catalyst is coated on the membrane 68, not the bipolar plate; Page 9, paragraph 3).  
With respect to claim 33,  wherein after the step of joining an anode plate  to a cathode plate to form a bipolar plate, the bipolar plate is not coated with a reactive coating or a catalyst coating (the catalyst is coated on the membrane 68, not the bipolar plate; Page 9, paragraph 3).  
	Therefore, the instant claims are anticipated by Medina. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 31 & 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Medina et al. GB 2511930A  in view of  Kurz U.S. Pub. 2004/0247927.
Medina teaches a battery as described in the rejection hereinabove.  
Medina does not expressly disclose: a method for producing bipolar plates including joining of the bipolar plate, a cathode plate is placed on an anode plate an anode plate  is placed on a cathode plate by means of the conveying device in the area of the joining device wherein, first a cathode plate or an anode plate is inserted into a holder of the joining device by the conveying device and then the conveying device moves an anode plate a cathode plate to at least partially overlap the inserted cathode plate anode plate and then deposits it on the inserted cathode plate or anode plate (claim 31); claim 34).
Kurz U.S. Pub. 2004/0247927, teaches a device for producing metallic laminate strips that may be employed as bipolar plates [0013]. The device includes a conveying device (4; Fig. 1), a forming device (3; Fig. 1) and a joining device (7 & 8, Fig. 1). 

    PNG
    media_image1.png
    278
    512
    media_image1.png
    Greyscale

Kurz teaches that it is well known to  produce bipolar plates including joining of the bipolar plate, a cathode plate is placed on an anode plate an anode plate  is placed on a cathode plate by means of the conveying device in the area of the joining device wherein, first a cathode plate or an anode plate is inserted into a holder of the joining device by the conveying device and then the conveying device moves an anode plate a cathode plate to at least partially overlap the inserted cathode plate anode plate and then deposits it on the inserted cathode plate or anode plate (1-conveying device, 7&9 joining device; Fig.1; [008]; claim 31); claim 34).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the conveying and joining device assembly method of Kurz, to assemble he fuel cell with bipolar plates of Medina, in order to increase structurally integrate of the bipolar plate assembly. The skilled artisan recognizes that not only to conveyer assemblies save time to assemble, the joining devices improve adhesion between parts. 
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722